OPINION — AG — THE SURVIVING MINOR CHILDREN OF A DECEASED FIREFIGHTER WHO DIED AS A RESULT OF INJURY OR ILLNESS SUSTAINED NOT AS A RESULT OF HIS EMPLOYMENT ARE ELIGIBLE TO RECEIVE PENSION BENEFITS ONLY IN THE EVENT THE DECEASED FIREFIGHTER WAS EITHER DRAWING A PENSION OR WAS ELIGIBLE TO RETIRE AND DRAW A PENSION AT THE TIME OF HIS DEATH AND THEN ONLY IN THE EVENT OF THE DEATH OR MARRIAGE OF THE SURVIVING SPOUSE OF THE DECEASED FIREFIGHTER. PENSION, BENEFITS, WHEN PAYABLE TO SURVIVING MINOR CHILDREN ARE TO BE COMPUTED IN THE MANNER PROVIDED BY 11 O.S. 1975 Supp., 368 [11-368](A)  CITE: 11 O.S. 1975 Supp., 365 [11-365], 11 O.S. 1975 Supp., 368 [11-368] (WILLIAM DON KISER)